DAUKSCH, Judge.
This is an appeal from an order of contempt in a marital dissolution case. We dismiss the appeal.
An order of contempt for nonpayment of spousal support is an interlocutory order, an order appealable under the rules governing non-final appeals. Fla.R.App.P. 9.130(a)(4); Department of Health & Rehabilitative Servs. v. Beckwith, 624 So.2d 395 (Fla. 5th DCA 1993). The time for filing a notice of appeal from a non-final order is thirty days. Fla.R.App.P. 9.130(b). Motions for rehearing of non-final orders do not toll the time for taking an appeal. Freeman v. Perdue, 588 So.2d 671 (Fla. 5th DCA 1991).
Because the notice of appeal was filed more than thirty days from the date the order appealed was entered, it is untimely. We lack jurisdiction to hear this appeal.
APPEAL DISMISSED.
W. SHARP and GOSHORN, JJ., concur.